DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0268546).
Regarding independent claim 1, Lee teaches a flexible display device (Fig. 4) comprising a display panel including a display area, a non-display area, and a bending area, bent in a rear direction so that one edge of the display panel has a predetermined curvature; a first back plate (Fig. 4, upper Element 108) and a second back plate (Fig. 4, lower Element 108), disposed on a rear surface of the display panel; a cushion tape (Fig. 4, Element 118) disposed on a rear surface of the first back plate (upper 108); and a fixing tape, disposed between the cushion tape (118) and the second back plate (lower 108), made of an adhesive layer in the bending area (¶ [0101]).
Regarding claim 2, Lee teaches a polarizing plate (Fig. 4, Element 110) disposed over the display panel.
Regarding claim 3, Lee teaches the display panel comprising a first flat portion (Fig. 4, upper Element 106); a second flat portion (Fig. 4, lower Element 106) facing the first flat portion; and a curved portion (Fig. 4, side Element 106), extended from the first flat portion and bent in a rear surface direction, disposed between the first flat portion and the second flat portion; and wherein the first back plate (upper 108) and the second back plate (lower 108) are respectively disposed at rear surfaces of the first flat portion and the second flat portion.
Regarding claim 4, Lee teaches the fixing tape including a first fixing tape attached to a rear surface of the cushion tape in the non-display area and a second fixing tape attached to a rear surface of the cushion tape in the bending area (Fig. 4, ¶s [0101]-[0105]).
Regarding claim 5, Lee teaches the first fixing tape and the second fixing tape are separated from each other at a boundary between the non-display area and the bending area (Fig. 4, ¶s [0101]-[0105]).
Regarding claim 6, Lee teaches the first fixing tape and the second fixing tape having the same thickness (Fig. 4, ¶s [0107]-[0109]).
Regarding claim 7, Lee teaches the first fixing tape disposed between the cushion tape (118) in the non-display area and the second back plate, and wherein the second fixing tape is disposed between the cushion tape in the bending area and the second back plate (Fig. 4, ¶s [0101]-[0105]).
Regarding claim 8, Lee teaches an edge of the first fixing tape aligned with an edge of the polarizing plate (Fig. 4).
Regarding claim 9, Lee teaches the first fixing tape includes a first adhesive layer attached to the rear surface of the cushion tape (118); a second adhesive layer attached to an upper surface of the second back plate (lower 108); and an electromagnetic wave absorbing layer (Fig. 4, Element 116) disposed between the first adhesive layer and the second adhesive layer, and wherein the second fixing tape is made of only an adhesive layer (Fig. 4, ¶s [0101]-[0105]).
Regarding claim 10, Lee teaches a micro coating layer (Fig. 17, Element 132) disposed in the bending area of the display panel.
Regarding claim 11, Lee teaches the micro coating layer (132) extended to cover a side and a portion of an upper surface of the polarizing plate (110).
Regarding claim 12, Lee teaches the fixing tape including a first adhesive layer attached to a rear surface of the cushion tape (118); a second adhesive layer attached to an upper surface of the second back plate (lower 108); and an electromagnetic wave absorbing layer (116) disposed between the first adhesive layer and the second adhesive layer (Fig. 4, ¶s [0101]-[0105]).
Regarding claim 13, Lee teaches the electromagnetic wave absorbing layer (116) disposed between the first adhesive layer and the second adhesive layer in the non-display area except for the bending area (Fig. 4).
Regarding claim 14, Lee teaches the display panel, the first and second back plates (108), the cushion tape (118), and the fixing tape in the bending area have a curvature and is bent downward (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2021/0255367) teaches a display device with window protection layer.  Song (US 2021/0193962) teaches a display device with panel protective film.  Shin (US 2021/0175462) teaches a flexible display device with heat radiation sheet.  Lee (US 2021/0126209) teaches a flexible display device with a micro coating layer on circuit wire.  Won (US 2020/0328375) teaches a display device with through hole penetrating display panel and polarizing member.  Jeong (US 2020/0185641) teaches a flexible display apparatus with active and inactive area.  Park (US 2019/0355927) teaches a foldable display device with flexible window module.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        27 September 2022